DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 contains the trademark/trade name SYMPATEX.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a material used to form a layer of the hose, such as SYMPATEX and, accordingly, the identification/description is indefinite.


Specification
The use of the term SYMPATEX, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11, and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 14, 15, and 17 of U.S. Patent No. 7,469,719 in view of Smith (2002/0002976). The instant application claims are encompassed by the claims of the ‘719 patent, and where essentially the claim limitations are essentially taught by the ‘719 patent with the exception of the flexible conduit having a wall formed from a helically wound membrane and helical supporting rib, and that membrane being made from a breathable membrane such as SYMPATEX.  The reference to Smith discloses the recited limb for a breathing circuit (abstract; for more details see below), connectors (15,16 in fig 5; [0043]), an elongated reinforcing member (100; [0043]) which can include a heater wire (110; [0031]), strips (2,3 [0032]), which can be made of breathable materials [0025], the flexible conduit (1, 10, 11 fig 1A,4,5) can be formed of a helical membrane (81; fig 8; [0036]) provided with a helical rib (30, fig 8; [0036]), and a sheath (84; fig 8), where the breathable materials that can be used for the hose wall SYMPATEX can be used [0025-0031].  It would have been obvious to one skilled in the art to modify the flexible conduit of the ‘719 patent to have a wall formed from a helically wound membrane and helical supporting rib, where the membrane can be formed of a breathable material including SYMPATEX as suggested by Smith where such teaches a known manner to form the hose wall such that it has the necessary flexibility for conveying air and enough stiffness to hold its shape provided by the supporting rib, and using breathable materials is known to allow the passage of water vapor without allowing the passage of liquid water or respiratory gases as are desired in hoses uses for breathable gases to control humidity in the gases.
Claims 2-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 16, 17, and 19 of U.S. Patent No. 8,905,082 in view of Smith (2002/0002976). The instant application claims are encompassed by the claims of the ‘082 patent, and where essentially the claim limitations are essentially taught by the ‘082 patent with the exception of the flexible conduit having a wall formed from a helically wound membrane and helical supporting rib, and that membrane being made from a breathable membrane such as SYMPATEX.  The reference to Smith discloses the recited limb for a breathing circuit (abstract; for more details see below), connectors (15,16 in fig 5; [0043]), an elongated reinforcing member (100; [0043]) which can include a heater wire (110; [0031]), strips (2,3 [0032]), which can be made of breathable materials [0025], the flexible conduit (1, 10, 11 fig 1A,4,5) can be formed of a helical membrane (81; fig 8; [0036]) provided with a helical rib (30, fig 8; [0036]), and a sheath (84; fig 8), where the breathable materials that can be used for the hose wall SYMPATEX can be used [0025-0031].  It would have been obvious to one skilled in the art to modify the flexible conduit of the ‘082 patent to have a wall formed from a helically wound membrane and helical supporting rib, where the membrane can be formed of a breathable material including SYMPATEX as suggested by Smith where such teaches a known manner to form the hose wall such that it has the necessary flexibility for conveying air and enough stiffness to hold its shape provided by the supporting rib, and using breathable materials is known to allow the passage of water vapor without allowing the passage of liquid water or respiratory gases as are desired in hoses uses for breathable gases to control humidity in the gases.
Claims 2-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 13, 14, 16, and 17 of U.S. Patent No. 9,533,117 in view of Smith (2002/0002976). The instant application claims are encompassed by the claims of the ‘117 patent, and where essentially the claim limitations are essentially taught by the ‘117 patent with the exception of the flexible conduit having a wall formed from a helically wound membrane and helical supporting rib, and that membrane being made from a breathable membrane such as SYMPATEX.  The reference to Smith discloses the recited limb for a breathing circuit (abstract; for more details see below), connectors (15,16 in fig 5; [0043]), an elongated reinforcing member (100; [0043]) which can include a heater wire (110; [0031]), strips (2,3 [0032]), which can be made of breathable materials [0025], the flexible conduit (1, 10, 11 fig 1A,4,5) can be formed of a helical membrane (81; fig 8; [0036]) provided with a helical rib (30, fig 8; [0036]), and a sheath (84; fig 8), where the breathable materials that can be used for the hose wall SYMPATEX can be used [0025-0031].  It would have been obvious to one skilled in the art to modify the flexible conduit of the ‘117 patent to have a wall formed from a helically wound membrane and helical supporting rib, where the membrane can be formed of a breathable material including SYMPATEX as suggested by Smith where such teaches a known manner to form the hose wall such that it has the necessary flexibility for conveying air and enough stiffness to hold its shape provided by the supporting rib, and using breathable materials is known to allow the passage of water vapor without allowing the passage of liquid water or respiratory gases as are desired in hoses uses for breathable gases to control humidity in the gases.

Claim Objections
Claim 15 objected to because of the following informalities:  in line 2 of claim 15 recites “the cross-sectional are of the flexible conduit is believed to be a typographical error where it is believed the word “are” should actually read “area” and will be treated as if it said area.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-9, 11, 12, 18, and 19 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Smith (2002/0002976).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
	The reference to Smith discloses the recited limb for a breathing circuit (abstract) comprising:
a flexible conduit (1,10,11; figs 1A, 5, 6) having a first end, a second end, and a breathing gases pathway therebetween defined by a wall (can be seen in fig 5 to have ends at connectors 15,16, and arrows showing the pathway for breathable gases), wherein the wall is formed from a helically wound membrane (81; fig 8; [0036]) and a helical supporting rib (30; fig 8; [0036]);
a first connector (15; fig 5; [0043]) fixed to the first end of the flexible conduit;
a second connector (16; fig 5: [0043]}) fixed to the second end of the flexible conduit;
	an elongate reinforcing member (100; fig 1A; [0043]) positioned within the flexible conduit, wherein the elongate reinforcing member is connected with the first connector and the second connector (seen in fig 5 to extend to the end connectors); and
a sheath (84; fig 8) surrounding a portion of the flexible conduit.
With respect to claim 3, the sheath covers the entire length of the flexible conduit (seen in fig 5, the outer sheath runs to the connectors).
	With respect to claim 4, the helically wound membrane is breathable ([0025] discusses using breathable materials).
	With respect to claim 5, the helically wound membrane is SYMPATEX ([0031] discusses the use of this material).
	With respect to claim 6, the elongate reinforcing member has a circular cross section (can be seen in fig 1A; 100 appears circular).
	With respect to claim 7, the elongate reinforcing member is solid (110 which is part of the reinforcing member 100 and the remaining layers shown in fig 7 all appear as solid materials which would make member 100 solid).
	With respect to claim 8, the elongate reinforcing member is hollow (fig 7, at least portion 108 of reinforcing member 100 is hollow and can be provided with a heater wire 110 therein).
	With respect to claim 9, the elongate reinforcing member comprises a heating element (110 in fig 7 is a heating wire; [0020; 0023]). 
	With respect to claim 11, the heating element is a resistance heating element ([0020] discusses resistance heating wire).
	With respect to claim 12, the elongate reinforcing member extends freely between the first connector and the second connector along a non-tortuous path (this can be seen in fig 5).
	With respect to claim 18, a heating wire ([0020] discusses using a resistance heater which are known in the art to be heating wires).
	With respect to claim 19, the heater wire is not associated with the elongate reinforcing member (it is noted heating wire 110 is different from other elongate reinforcing members 83 as seen in fig 8 which is not necessarily associated with the heater wire and thereby teachings additional reinforcing members not associated with the heater).

Claim(s) 13 and 15 is/are rejected under pre-AIA  35 U.S.C. 102 (e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Smith.
	With respect to claim 13, the elongate reinforcing member is resilient such that it does not plastically deform under normal flexing and bending of the limb (the elongate being made of the materials it is, would naturally have the same type of resilient but not plastically deforming under normal flexing since it is made of a heating element same as claimed by applicant and would function in the same manner).  If it is later argued that the material is in some way different or functions differently so that it no longer anticipates the claim language see the rejection below where it is an obvious choice of mechanical expedients to modify the material used to function in the same manner. 
	With respect to claim 15, the cross-sectional area of the elongate reinforcing member is less than 10% of the cross-sectional are of the flexible conduit (fig 1A clearly shows the cross section area of the elongate reinforcing member 100 is less than 10% of the cross sectional area of the flexible conduit and is believed to cover teach this limitation, however, it does not suggest an exact numbers but such is considered an obvious choice of mechanical expedients, see below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-15  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith. The reference to Smith with respect to claim 13 is believed to just be properties of the materials as set forth above, but if it is argued the material is somehow modified to be resilient to not plastically deform it would have been obvious to one skilled in the art to modify the reinforcing member in Smith such that it is resilient yet does not plastically deform as such is an obvious choice of mechanical expedients where it would only require routine skill in the art to modify the material to have specific properties as needed by the user to insure it provides at least some reinforcement but allow bending as such would only require routine experimentation to optimize the material to have the desired reinforcing properties but provide at least some flexibility without plastic deforming which would be undesirable since it would reduce the flexibility.
	With respect to claim 14, the elongate reinforcing member has a cross sectional area between 3 mm and 12.5 mm (not taught specifically).  The specific sizes of the elongate member is not specifically recited in the reference but it is seen to be small which would include sizes in the 3-12.5mm range as such is an obvious choice mechanical expedient and it would have been obvious to one skilled in the art to modify the dimension of the reinforcing element to be of small sizes including in this range by using routine experimentation to optimize it size to insure proper support while still permitting flexibility which would be most desirable, and an obvious choice of mechanical expedients.
	With respect to claim 15, as mentioned above it appears the size of the elongate member is less than 10%, however, it would have been obvious to one skilled in the art to modify the dimension of the reinforcing element to be of small sizes including in this range or percentage by using routine experimentation to optimize it size to insure proper support while still permitting flexibility which would be most desirable, and an obvious choice of mechanical expedients.

Claims 10, 16, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith in view of Dickenson (4874925).  With respect to claim 10, the heating element is a positive temperature coefficient heater (not taught by the Smith reference).  The reference to Dickenson discloses that it is old and well known in the art to provide hoses with heating elements including resistance types, and positive temperature coefficient heating elements as such are therefor equivalent types of heaters used in hoses.  It would have been obvious to one skilled in the art to substitute a positive temperature coefficient heating element for the resistance heating element in Smith as suggested by Dickenson where such is taught as a known equivalent type of heater used in hoses and would benefit from the known attributes of this other type of heating element thereby increasing the usefulness and value of the hose.
With respect to claim 16, sheath is braided (not taught by Smith).  Dickenson teaches it is old and well known in the art to form layers of the hose of braided material (32; col 3, lines 47-53 discuss the layer of the houses which is outer to other layers and therefore a sheath, can be braided).  It would have been obvious to one skilled in the art to modify the sheath in Smith to be braided as suggested by Dickenson where such is a known manner to form a layer of a flexible hose provided with heating elements and it is known in the art that braided sheath designs have good strength while providing ample flexibility which would be desired for a hose that is intended to flex with the user.
With respect to claim 17, the braided sheath is bonded at a first end and a second end of the limb where the flexible conduit inserts into the first connector and the second connector (this is considered to be taught of the sheath of Smith as set forth above, and once modified by Dickenson this would include when the sheath provided was braided as well, where such is obvious to one skilled in the art to modify the sheath to be braided and once braided such would run from connector to connector as suggested by Smith and therefore would be inserted in some way into the connector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Braun and Gray disclosing state of the art conduits that are flexible.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH